Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 4/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered and are moot in view of the new grounds of rejection presented herein.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 21-25, 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150024840 to Poon.

Regarding claim 14,
Poon teaches a method for providing a personalized, blended work for a user, including at least the steps of: 
storing in a database a plurality of digital materials associated with a user device (fig. 8, 812, library of photos);

receiving a request from the user device indicating that the user device is performing a first process involving a digital element which may be personalized (¶ 57-61, fig. 8, request to personalize); 

selecting a first digital material from the plurality of digital materials stored in the database, wherein the first digital material is selected based on an evaluation of its suitability for use with the first process (¶ 57-61, fig. 8, selection of suitable images/poses); 

generating the personalized, blended work incorporating the first digital material from the plurality of digital materials into the digital element (abstract, ¶ 57-61, fig. 8, generation of blended work); and 

transmitting the personalized, blended work to the user's device (abstract, ¶ 57-61, fig. 8).



Regarding claim 15, 22, 29,
Poon teaches: 
wherein the first process is an electronic game (abstract), and 

wherein, during operation of the electronic game, the plurality of digital materials stored in the database are accessed by the electronic game, and the personalized, blended work is incorporated within the electronic game (abstract, ¶ 57-61, fig. 8).

Regarding claim 16, 23, 30,
Poon teaches: 
wherein the digital materials of the plurality of digital materials stored in the database and accessed by the electronic game comprise at least one of an image, an audio recording, a video recording, or text to be used within the electronic game (abstract, ¶ 57-61, fig. 8).
 
Regarding claim 17, 24, 31, 
Poon teaches: 
wherein the game may be saved and shared with other users (abstract, ¶ 57-61, fig. 8).
.
Regarding claim 18, 25, 32,
Poon teaches: 
wherein analytics of the game may be made accessible to a second user (fig. 14, 1410). 

Claim 21 and 28 are addressed by similar rationale as claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

Claims 19-20, 26-27, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of US 20110143830 to Fine.
Regarding claim 19, 26, 33,
Poon fails to teach: 
wherein the electronic game is a card game, the plurality of digital materials comprises images, and the personalized, blended work is superimposed onto a card deck associated with the card game during game play.
However, Fine teaches:
wherein the electronic game is a card game, the plurality of digital materials comprises images, and the personalized, blended work is superimposed onto a card deck associated with the card game during game play (¶ 30, see abstract, fig. 2-3, ¶ 7-9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of . The motivation to do so is that the teachings of  would have been advantageous in terms of enhancing player participation and game playing experiences (Fine, ¶ 6-8).

Regarding claim 20, 27,
Poon fails to teach: 
wherein the electronic game is a slot machine, the plurality of digital materials comprises images, and the personalized, blended work is superimposed onto a wheel of the slot machine during game play.
However, Fine teaches:
wherein an electronic game is a slot machine, a plurality of digital materials comprises images, and the personalized, blended work is superimposed onto a wheel of the slot machine during game play (abstract, fig. 2-3, ¶ 7-9, images superimposed on slot machine).Motivation to include Fine is the same as presented above. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445